Mitchell, J.
These are actions to enforce mechanics’ liens. The facts, so far as material for the purposes of this appeal, are as follows: ' Leiehliter owned two contiguous lots in the city of Minneapolis, containing less than one acre, and having an aggregate front*218age on the same street of 116 feet. He made a contract with Olson for the sale of both lots, by the terms of which it was provided that Olson should build four houses on them. Peter A. Peterson then contracted with Olson to furnish all the material and perform all the labor for the construction of the four houses, except the foundations, ,cellars, and cisterns for a gross sum. Lax & Nilson contracted with Olson to build the foundations, cellars, and cisterns for all the houses for another gross sum. Wheaton, Reynolds & Go. and Hill, Hosmer & Co. each sold and delivered to Peter A. Peterson building material for the construction of the houses. The labor of Lax & Nilson was performed, and the material of Wheaton, Reynolds & Co. was furnished, each under one entire contract for the four houses; but such-labor was in fact performed, and materials used, in the construction of each of the houses in equal amounts, all of the houses being substantially alike. Although Hill, Hosmer & Co. sold all of their material on the same occasion, yet they sold a separate bill for each house, (each bill being the duplicate of the other,) and the same amount and kind of material entered into the construction of each house. The buildings were designed for dwellings, and were all built in a row fronting on the street, one house on each half-lot, or 29 feet front, according to the recorded plat. The houses were not contiguous, and it may be fairly inferred, from the character of the buildings, that they were designed to be used, when completed, as separate dwellings, and not as appurtenant to each other. Hans O. Peterson, the appellant, after all these contracts for labor and material had been made, and after most of it had been performed or furnished, but before the houses were completed, purchased the whole-property, receiving a warranty deed of the same from Leichliter, and a quitclaim from Olson. Lax & Nilson filed a single claim for a lien for their entire labor against the whole property, viz., the two lots and the four houses; while Wheaton, Reynolds & Co. and Hill,, Hosmer & Co. filed four separate claims for liens, each for one-fourth-of their bill, and against each house separately and the half-lot on which it stood.
The first and principal question in the case is as to the correctness of the mode or manner adopted by these parties in filing their lien *219claims. That Hill, Hosmer & Co. proceeded properly in filing a separate claim against each house and half-lot cannot, upon the facts, admit of serious doubt. But were Lax & Nilson entitled to a lien on the entire property for the whole value of their labor, and could Wheaton, Reynolds & Co. divide their claim, and file a separate lien on each house and half-lot ? The appellant claims that they were not entitled to a single lien on the whole property for their entire claims, because the houses were not all on the same “lot,” and that they were not in position to be able to divide their claims, and file separate liens, because their work or material was all performed or furnished indiscriminately under one entire contract for the four houses, and no separate account was kept of what went into each building. When the statute gives the laborer or material-man a lien upon a house, and “the lot of ground on which such house * * *' is erected,” it does not confine the lien to a particular town or city lot as bounded and described on the town or city plat, and separated from adjacent property by ideal or imaginary lines. The word “lot” merely denotes one single parcel of land lying in a body, known and treated by usage or otherwise as one tract, and as being the tract, lot, or parcel which the parties, naturally understood as that which will appertain to or be connected with building or buildings after they should be erected. The pre-. ceding clause, “if erected within the limits of any city, town, or village plat,” has reference merely to the subsequent limitations of area to one acre in such cases, and has no bearing upon the definition of the word “lot.” If all these buildings had been designed to be used together' after completion as appurtenant to each other, as in the case of barns or stables in connection with and within the curtilage of a dwelling, we apprehend that there could have beeli no serious doubt but that the lien of these parties would have extended to the whole premises as one lot or tract. But how have the parties to these building contracts treated the property, and not how the owner intends to use it after the completion of the houses, is the question. By contracting for the erection of these four houses under one. entire contract, they have connected the two city lots and the several buildings, and treated the whole as one tract or estate. *220Wall v. Robinson, 115 Mass. 429. Had the houses been contiguous, so as to form a solid block, according to all the authorities the lien would have extended to the whole property although consisting of different city lots according to the plat, and although the different parts of the block were designed to be used separately, and not as appurtenant to each other. But that case would not differ from the present unless we attach special significance to the literal reading of the statute, which uses the words “house” and “dwelling” in the ¡singular. This would be to defeat the spirit of the law by a too strict adherence to its letter. Our conclusion is that upon the facts of this case the entire property constituted one “lot,” within the meaning of the statute. Also that where labor is performed or material furnished, under an entire contract for the erection of several buildings owned by the same person, and situated upon the same lot or tract of land, a lien attaches upon the whole lot or tract, as an entirety, for the whole value of such labor or material. While decisions from other states, owing to differences in statutes, are not always strictly in point, yet we believe these views are in accord with those of the courts of almost every other state having a similar statute. Phil. Mech. Liens, c. 17; Kneel. Mech. Liens, c. 5; Jones, Liens, § 1313; Wall v. Robinson, supra; Batchelder v. Rand, 117 Mass. 176.
' It follows that Lax & Nilson proceeded correctly in filing a single lien against the whole property. Wheaton, Reynolds & Co. might properly have done the same. It remains to consider the effect of their dividing their claim, and filing a separate lien against each house for one-fourth. It appears that in fact one-fourth the amount and value of the material furnished went into the construction of each house, just as they alleged in their claims for liens, and they had the means of establishing that fact. There are no third parties whose rights are prejudiced by the division of the claim. Had they filed a single claim for a lien against the entire property, the court, in the exercise of its equity powers, could, and in view of Hill, Hosmer & ■Co.’s liens doubtless would, by its decree, have divided and apportioned the amount among the four houses, as it did with the claims ■of Lax & Nilson, in order to protect and properly adjust the rights ¡of all the parties. Under these facts, we do not think that Wheaton, *221Reynolds & Co. prejudiced or lost their lien by dividing and apportioning it between the several houses.
In their affidavits, Wheaton, Reynolds & Co. stated that the material was furnished by them to and for Peter A. Peterson, agent and contractor for Hans O. Peterson, the owner of the premises. When we consider the object of filing an affidavit and statement for a lien, and the relation of the parties to the property and to these contracts, we think it will be seen that this inaccuracy of statement in the affidavit is unimportant. The office of the statement is to give notice of the claim, and not to serve as evidence of it. Where the labor is performed or material is furnished to a contractor, and not to the owner, the only object in referring to or stating the name of the latter is that it may appear that the contractor had authority from the owner to charge the property with a lien. In such a case it is not the owner personally, but his property, that is sought to be charged. In the present ease it is true that the property was charged by the authority of Olson and Leichliter, who then owned it. But Hans O. Peterson, (the owner at the time the claims for liens were filed,) as their assignee or grantee, was in privity with them, and took the property subject to this charge, precisely as if it had been imposed by the authority of himself personally. Hence the affidavit, although inaccurate as a history of the transaction, really states the facts according to their legal effect, and no one examining it with reference to dealing with the property could be misled by it to his prejudice.
We have examined the numerous other assignments of error, but as they are all technical, and not substantial, we do not feel called upon to discuss them. We think none of them are well founded.
Order affirmed.